I N      T H E      C O U R T O F A P P E A L S
                                                                          A T K N O X V I L L E
                                                                                                                                        FILED
                                                                                                                                        September 30, 1998

                                                                                                                              Cecil Crowson, Jr.
E V A     L .     M I L E S                                                               )         J E F F E R S O N C O U Appe llate Court C lerk
                                                                                                                              N T Y
                                                                                          )         0 3 A 0 1 - 9 7 1 1 - C H - 0 0 5 0 0
P. l a i n t i f f - A p p e l l a n t                                         )
                                                                                          )
                                                                                          )
            v .                                                                           )         H O N . C . S .               R A I N W A T E R ,         J R . ,
                                                                                          )         C H A N C E L L O R
                                                                                          )
M A R J O R I E         M .       N E L S O N                                             )
                                                                                          )
            D e f e n d a n t - A p p e l l e e                                           )         A F F I R M E D           A N D     R E M A N D E D




W I L L I A M         A .     Z I E R E R       O F      M O R R I S T O W N              F O R         A P P E L L A N T

J A M E S       D .     H U T C H I N S         O F      D A N D R I D G E            F O R         A P P E L L E E




                                                                    O     P     I     N       I     O     N




                                                                                                                                      G o d d a r d ,       P . J .




                            I n     t h i s     c a s e         P l a i n t i f f             E v a       L .     M i l e s       s u e s     D e f e n d a n t

M a r j o r i e         M .       N e l s o n     t o         h a v e     d e c r e e d             t o       h e r     a     t r i a n g u l a r         s t r i p     o f

l a n d     w h i c h         i s       n o t   e n c o m p a s s e d               i n       t h e       d e e d       t o     h e r     a n d     h e r     h u s b a n d .

I t     i s ,     h o w e v e r ,           i n c l u d e d         i n       t h e       d e e d         t o     M r s .       N e l s o n       a n d     h e r

h u s b a n d .             T h e       P l a i n t i f f         a s s e r t s           t h a t         b e c a u s e         s h e     h a s     a d v e r s e l y

p o s s e s s e d           t h e       d i s p u t e d         a r e a       f o r       a       p e r i o d         o f     a l m o s t     3 9     y e a r s ,       s h e

i s     e n t i t l e d           t o     p r e v a i l .
                          T h e          T r i a l            C o u r t           f o u n d               t h a t           t h e       P l a i n t i f f             d i d     n o t        p r o v e

h e r     c l a i m       b y       c l e a r               a n d      p o s i t i v e                    p r o o f           a n d ,          c o n s e q u e n t l y ,

d i s m i s s e d         h e r          s u i t .



                          H e r          a p p e a l              i n s i s t s             t h a t              t h e        e v i d e n c e              p r e p o n d e r a t e s

a g a i n s t       t h e         T r i a l              C o u r t ' s            d e t e r m i n a t i o n                          t h a t       s h e       d i d        n o t      m e e t       h e r

b u r d e n       o f     p r o o f .



                          T h e          p a r t i e s              o w n         a d j o i n i n g                       l o t s       i n      t h e       C h e r o k e e           L a k e s

S u b d i v i s i o n             i n        J e f f e r s o n                C o u n t y .                      T h e        P l a i n t i f f              o w n s        L o t      9     a n d

t h e     D e f e n d a n t              o w n s            l o t      1 0 .              T h e           d e s c r i p t i o n s                  i n       t h e      d e e d s          t o     b o t h

l o t s     r e f e r       t o          a        r e c o r d e d             p l a t             a n d          a l s o          d e s c r i b e s            t h e        l o t s        b y

m e t e s       a n d     b o u n d s               w h i c h ,             a s      t o          t h e          l e n g t h            o f      a l l       l o t      l i n e s          a n d     a s

t o     t h e     c a l l s         a s           t o       t h e      f r o n t            a n d              r e a r        l i n e s ,          i s       i n      c o n f o r m i t y
                                                                       1
w i t h     t h e       r e c o r d e d                  p l a t .                T h e          P l a i n t i f f                   a n d      h e r       h u s b a n d           a c q u i r e d

h e r     p r o p e r t y           f r o m              t h e       d e v e l o p e r                    o f       t h e         s u b d i v i s i o n               b y     d e e d        d a t e d

A u g u s t       1 3 ,     1 9 5 8 ,               a n d         t h e       P l a i n t i f f                     s u c c e e d e d              t o       t h e      o w n e r s h i p            o f

t h e     p r o p e r t y           u p o n              t h e       d e a t h            o f           h e r       h u s b a n d .                T h e       D e f e n d a n t             a n d

h e r     h u s b a n d           a c q u i r e d                 t h e       p r o p e r t y                     b y       d e e d          d a t e d       D e c e m b e r           2 7 ,

1 9 6 7 ,       a n d     s h e          a l s o            s u c c e e d e d               t o           t h e           o w n e r s h i p             u p o n       t h e     d e a t h          o f

h e r     h u s b a n d .



                          A p p a r e n t l y                     t h e       p a r t i e s                    l i v e d          s i d e        b y       s i d e      i n     h a r m o n y

f r o m     t h e       d a t e          t h e           N e l s o n s            p u r c h a s e d                       t h e      p r o p e r t y           u n t i l        M a y        1 9 9 7 ,

w h e n ,       b e c a u s e            o f        t h e         i l l n e s s             o f           t h e           D e f e n d a n t ,              h e r      d a u g h t e r            a n d

h e r     s o n - i n - l a w                d e c i d e d             t o        m o v e               i n t o           t h e      b a s e m e n t           o f      h e r        h o u s e       s o


            1
                          T h e         p l a t         d o e s     n o t     s h o w           t h e         c a l l s      f o r     t h e     s i d e      l o t    l i n e s .

                                                                                                          2
t h a t     t h e y         m i g h t         b e     i n     a       p o s i t i o n           t o     b e t t e r           c a r e       f o r     h e r       a n d       s e e

a f t e r       h e r       n e e d s .             I n c i d e n t           t o     t h i s         p l a n n e d           m o v e       t h e y       d e c i d e d         t o

c o n s t r u c t           a     d r i v e w a y           o n       t h e     p r o p e r t y             t o     s e r v e         t h e     b a s e m e n t

a p a r t m e n t .               W h e n       a     s u r v e y           w a s     m a d e         o f     t h e       D e f e n d a n t ' s             p r o p e r t y ,

i t     w a s     d i s c o v e r e d               t h a t       a     t r i a n g u l a r             s t r i p         o f       l a n d     f r o n t i n g

a p p r o x i m a t e l y               5 . 8       f e e t       o n       t h e     r o a d         a n d       e x t e n d i n g           b a c k       s o m e       1 6 0

f e e t     w a s       i n       f a c t       a     p a r t         o f     l o t     1 0 ,         a l t h o u g h           b o t h       t h e       P l a i n t i f f

a n d     t h e       D e f e n d a n t             h a d     a l w a y s           t h o u g h t           i t     w a s       a     p a r t       o f     l o t       9 .



                            T h e       D e f e n d a n t             a n d     h e r       h u s b a n d           t h r o u g h           t h e     y e a r s

e v i d e n c e d           o w n e r s h i p           o f       t h e       a r e a       i n       q u e s t i o n           b y     p l a n t i n g           f l o w e r s ,

s h r u b s       a n d         t r e e s ,         b o t h       f r u i t         a n d       f l o w e r i n g .                 T h e y     h a d       m o w e d         t h e

a r e a ,       p l a c e d         t h e i r         m a i l b o x           o n     i t ,       a n d       d u g       a     d r a i n a g e           d i t c h       n e a r

t h e     r o a d .             M r .     M i l e s         h a d       a l s o       c u t       a     t r e e       w h i c h         w a s       o n     t h e

b o u n d a r y         l i n e         o f     t h e       p r o p e r t y           t h e       P l a i n t i f f             c l a i m s .             T h e

r e s t r i c t i o n s             a s       t o     t h e       s u b d i v i s i o n               p r e v e n t e d             l o t     o w n e r s         f r o m

e r e c t i n g         a       f e n c e       h i g h e r           t h a n       t w o       f e e t ,         b u t       n o     f e n c e       w a s       e v e r

e r e c t e d         b y       t h e     M i l e s e s .               D u r i n g         t h e i r         o w n e r s h i p ,             t h e       M i l e s e s         h a d

n e v e r       p r e v e n t e d             a n y o n e         f r o m       c r o s s i n g             t h e     p r o p e r t y           i n       d i s p u t e .



                            A s     a l r e a d y           n o t e d ,         t h e       T r i a l         C o u r t         f o u n d       t h a t         t h e     a b o v e

f a c t s       o f     o w n e r s h i p             s h o w n ,           w h i c h       w e r e         u n d i s p u t e d ,             d i d       n o t     m e e t       t h e

r e q u i r e m e n t s             f o r       a d v e r s e           p o s s e s s i o n .



                            T h e       C h a n c e l l o r             w a s       c o r r e c t           i n     f i n d i n g           t h e     P l a i n t i f f

b o r e     t h e       b u r d e n           o f     p r o v i n g           b y     c l e a r         a n d       p o s i t i v e           p r o o f ,         M c C a m m o n

v .     M e r e d i t h ,           8 3 0       S . W . 2 d           5 7 7     ( T e n n . A p p . 1 9 9 1 ) ;                     T i d w e l l         v .     V a n


                                                                                            3
D e v e n t e r ,                6 8 6       S . W . 2 d               8 9 9       ( T e n n . A p p . 1 9 8 4 ) ,                t h a t       s h e     m e t     t h e
                                                                                                                                                                                              2
r e q u i r e m e n t s                    n e c e s s a r y                 t o       e s t a b l i s h          t i t l e       b y       a d v e r s e       p o s s e s s i o n .

T h e s e       r e q u i r e m e n t s                          a r e       s e t         o u t      i n     C a t l e t t       v .       W h a l e y ,       7 3 1     S . W . 2 d

5 4 4 ,     5 4 6            ( T e n n . A p p . 1 9 8 7 ) ,                           a     r e c e n t        o p i n i o n         o f     t h i s     C o u r t ,       a s

f o l l o w s :



                                 T o       e s       t a   b l   i s h t i t           l e      b y a d v       e r s e p o s         s e s s i o n , t h e         r e
            m   u   s   t        b e       a n         o   c c   u p a t i o n            o f      t h e p      r o p e r t y         u n d e r a c l a i           m o f
                                                                 3
            r   i   g   h    t     o   r     t       i t   l e       w h i c h           i s      o p e n ,       a c t u a l ,         c o n t i n u o u s ,
            e   x   c   l    u   s i   v   e ,         a   d v   e r s e a n           d n      o t o r i o     u s f o r t           h e p r e s c r i p t         i v e
            p   e   r   i    o   d     o   f         2 0     y   e a r s .             T i d    w e l l v       . V a n D e           v e n t e r , 6 8 6
            S   .   W   .    2   d     8   9 9         (   T e   n n . A p p .         1 9 8    4 ) ; S m       i t h v . A           d k i s o n , 6 2 2
            S   .   W   .    2   d     5   4 5         (   T e   n n . A p p .         1 9 8    1 ) ; a n       d P r e s t o         n v . S m i t h ,             4 1
            T   e   n   n    .   A p   p   .         2 2   2 ,     2 9 3 S .           W . 2    d 5 1 (         1 9 5 5 ) .

                      T            h   e n a           t   u r e a       n   d c h a r a c t e r o f t h e l a n d i s t a k e n i n t o
            c o n s i d            e   r a t i         o   n i n         d   e t e r m i n i n g w h e t h e r t h e c l a i m a n t ' s
            p o s s e s            s   i o n           h   a s b e       e   n s u f f i c i e n t t o e s t a b l i s h o w n e r s h i p .
            ( C i t a t            i   o n o           m   i t t e d     .   )



                                 O u r       r e s e a r c h                 h a s         d i s c l o s e d          c a s e s       w h i c h       h o l d     t h a t     a s       t o

m o u n t a i n              l a n d         a n d             t h e     l i k e ,           P a n t e r        v .     M i l l e r ,         6 9 8     S . W . 2 d       6 3 4

( T e n n . A p p . 1 9 8 5 ) ,                            o r     w h e r e           t h e       e r e c t i n g        o f     a     f e n c e       w o u l d       d e s t r o y

t h e     p r i n c i p a l                  u t i l i t y               o f       a       p a r t i c u l a r          p i e c e       o f     p r o p e r t y ,         L a m o n s

v .     M a t h e s ,              3 3       T e n n . A p p .                 6 0 9 ,          2 3 2       S . W . 2 d       5 5 8     ( 1 9 5 0 ) ,       a     f e n c e       i s

n o t     r e q u i r e d .



                                 B e g i n n i n g                 a s       e a r l y          a s     1 8 7 8 ,       i n     P u l l e n       v .     H o p k i n s ,         6 9

T e n n .       7 4 1            ( 1 8 7 8 ) ,                 o u r     S u p r e m e             C o u r t ,        w h e n     a d d r e s s i n g           a d v e r s e

p o s s e s s i o n                a s       i t           r e l a t e s           t o       o u r      c o l o r       o f     t i t l e       d e f e n s i v e         s t a t u t e


            2
                                T h e c          a   s e o f H a n e s v . P e c k ' s L e s s e e , 8 T e n n . 2 2 7 ( 1 8 2 7 ) , i s o n e o f
t h e f i r s t             T e n n e s s        e   e c a s e s t o e n u n c i a t e t h e r u l e o f " p r e s u m i n g a l o s s g r a n t "
( w h i c h i s             t h e p r e          d   e c e s s o r o f p r e s u m i n g a l o s t d e e d ) b y p o s s e s s i n g p r o p e r t y
a d v e r s e l y           f o r a p            e   r i o d o f 2 0 y e a r s .




                                                                                                        4
s t a t e s         t h e           g e n e r a l                 r u l e ,           n o t e s       e x c e p t i o n s ,                 a n d     c o n c l u d e s                   t h a t     t h e

g e n e r a l           r u l e           r e q u i r i n g                     e n c l o s u r e           s h o u l d         n o t         b e     e x t e n d e d                   ( a t     p a g e

7 4 4 ) :



                              I t         i   s       g   e n e       r   a l l y       r e c   o g   n i z   e d     a s       t   h   el      a w       i   n       t   h i s
            S   t   a   t   e   t     h   a   t       a   c t u       a   l p o       s s e s   s i   o n     f o r     s   e   v   e   ny      e a r     s     i     s
            n   e   c   e   s s a     r   y       t   o     g i       v   e t h       e y o     u n   g e r     g r   a n   t   e   e  t h      e   b     e   t t     e   r     t i t l e
            u   n   d   e   r   o     u   r       a   c   t o         f     1 8 1     9 , a     n d     a c   t u a   l     p   o   ss e s      s i o     n     i     s
            g   e   n   e   r a l     l   y       u   n   d e r       s   t o o d       t o     m e   a n     a n     e n   c   l   os u r      e   b     y     b     u   i l d i n g
            f   e   n   c   e s ,         o   r       o   t h e       r     s i m     i l a r     i   m p r   o v e   m e   n   t   s.          T h i     s     g     o   e s u p o n
            t   h   e       t h e     o   r   y       t   h a t           t h e       p o s s   e s   s i o   n m     u s   t       be c        o n t     i   n u     o   u s , a n d
            o   p   e   n   ,   a     n   d       n   o   t o r       i   o u s ;       t h a   t     i s ,     b y     s   u   c   h  a c      t s       o   f
            p   o   s   s   e s s     i   o
                                          n           a   s g         i   v e n       o t i c   e     t o     t h e     p   u   b   li c        t h a     t     t     h e       p a r t y
            i   s       h   o l d     i   n
                                          g           p   o s s       e   s s i o     n u n     d e   r a       c l   a i   m       of t        i t l     e   ,       a n d       i n
            g   e   n   e   r a l         n
                                          o t         h   i n g           s h o r     t o f       a   c t u   a l     e n   c   l   os u r      e   w     i   l l       b e
            r   e   g   a   r d e     d a s               s u f       f   i c i e     n t e     v i   d e n   c e     o f       t   he c        o n t     i   n u     o u s
            o   c   c   u   p a t     i o n o             f t         h   e l a       n d a     s     t o     g i v   e     n   o   ti c e        t o         t h     e p       u b l i c
            o   f       t   h e       a d v e r           s e         h   o l d i     n g .       S   e e     t h e     s   u   b   je c t        d i     s   c u     s s e     d i n
            A   n   g   e   l l       o n L i             m . ,           s e c .       3 9 6   .       S o   m e     e x   c   e   pt i o      n s       h   a v     e b       e e n
            m   a   d   e     t o       t h i s             r u       l   e , a       n d t     h e     e x   t e n   t     t   o    w h i      c h       t   h e     s e
            e   x   c   e   p t i     o n s h             a v e           g o n e     , o r       o   u g h   t t     o     g   o   , i s         t h     e     q     u e s     t i o n
            n   o   w       p r e     s e n t e           d .

                                I   n     W e     s t         v   .       L   a n   i e r   , 9 H       u m . ,     7 6 2 ,           i t a         p p   e   a   r e     d     t   h a   t
            t   h e l           a   n d     w     a s         o   n   l   y     v   a l u   a b l e     f o r     t h e t           i m b e r         a   n   d     i     r o   n     o   r e
            u   p o n           i   t ,     a     n d         L   a   n   i   e r     p l   a c e d     s l a v   e s u p           o n t h         e     l   a   n d       w   h   o     c u t
            t   i m b e         r     a   n d       r     e   m   o   v   e   d     i r o   n o r e       t h e   r e f r o         m f r o         m     t   i   m e       t   o     t   i m e
            t   o   s u         p   p l   y       a       f   a   c   t   o   r y     n e   a r b y     , b u     t d i d             n o t         r e   s   i   d e       u   p   o n
            t   h e l           a   n d   ,       b u     i   l   d       h   o u   s e s     f o r     t h e     s l a v e         s , o r           m   a   k   e       a n   y
            e   n c l o         s   u r   e s     ;       h   i   s       p   o s   s e s   s i o n ,     h o w   e v e r ,           w e h         e l   d       e q     u i   v   a
                                                                                                                                                                                    l     e n t
            t   o   a c         t   u a   l       p o     s   s   e   s   s   i o   n .       T h e     c o u r   t a d o           p t e d         t h   e       l a     n g   u   a
                                                                                                                                                                                    g     e
            u   s e d           i   n     E w     i n     g       v   .       B u   r n e   t t , 1     1 P e     t e r s ,           a s f         o l   l   o   w s     :     "   A
                                                                                                                                                                                    n
            e   n t r y             b y     o     n e       m     a   n       u p   o n     t h e l     a n d     o f a n           o t h e r         i   s       a n       o   u   s
                                                                                                                                                                                    t     e r
            o   f   t h         e     l   e g     a l       p     o   s   s   e s   s i o   n a r i     s i n g     f r o m           t h e         t i   t   l   e       o r       n
                                                                                                                                                                                    o     t ,
            a   c c o r         d   i n   g       t o       t     h   e       i n   t e n   t i o n     w i t h     w h i c         h i t           i s       d   o n     e .       I     f
            m   a d e           u   n d   e r       c     l a     i   m       o r     c o   l o r o     f r i     g h t ,           i t i s           a   n       o u     s t   e r ;
            o   t h e r         w   i s   e ,       i     t       i   s       a     m e r   e t r e     s p a s   s .     I         n l e g         a l     l     a n     g u   a g e     ,
            t   h e i           n   t e   n t     i o     n       g   u   i   d e   s t     h e e n     t r y     a n d f           i x e s         i t   s
            c   h a r a         c   t e   r .     "         A     g   a   i   n ,     " n   e i t h e   r a c     t u a l           c u l t i       v a   t i     o   n o       r
            r   e s i d         e   n c   e       i s       n     e   c   e   s s   a r y     t o c     o n s t   i t u t e           a c t u       a l     p     o   s s e     s s i o n
            w   h e n           t   h e     p     r o     p e     r   t   y     i   s s     o s i t     u a t e   d a s             n o t t         o     a d     m   i t       o f a n y
            p   e r m a         n   e n   t       u s     e f     u   l       i m   p r o   v e m e n   t , a     n d t h           e c o n         t i   n u     e   d c       l a i m
            o   f   t h         e     p   a r     t y       h     a   s       b e   e n     e v i d e   n c e d     b y p           u b l i c         a   c t     s     o f
            o   w n e r         s   h i   p       s u     c h         a
                                                                      s         h   e w     o u l d     e x e r   c i s e           o v e r         p r   o p     e   r t y         h e
            c   l a i m         e   d     i n       h     i s         o
                                                                      w       n     r i g   h t , a     n d w     o u l d           n o t c         l a   i m         o v e     r
            p   r o p e         r   t y     h     e       d i     d n         o t     c l   a i m . "       I n     t h a t           c a s e         t   h e
            p   o s s e         s   s i   o n       c     o n     s i s       t e   d o     f d i g     g i n g     a n d           r e m o v       i n   g       s a n d f r o m
            a     l o t             i n     C     i n     c i     n n a       t i   , a     n d i t       w a s     h e l d           s u f f       i c   i e     n t , t h e
            l   o t n           o   t     b e     i n     g       s u s       c e   p t i   b l e o     f a n     y u s e           f u l p         e r   m a     n e n t
            i   m p r o         v   e m   e n     t .

                                                                                                        5
                    T h e         c o     u r t       u   s e s         a     p p   r o v i       n g     l   y       t   h e     l a n g     u   a g   e o     f     J u d   g e
G   a   s t o       n   i       n   W     i l l     i a   m s         v .       B   u c h a       n a     n   ,       1     I r   e . L       .     R   . ,     5 4   0 :
“   P   o s s       e s s       i o n       o f       l   a n d         i     s     d e n o       t e     d       b   y     t h   e e x       e   r c   i s e     o   f   a   c t s
o   f     d o       m i n       i o n       o v     e r     i t       ,       i n     m a k       i n     g       t   h   e   o   r d i n     a   r y     u s   e     a n d
t   a   k i n       g   t       h e       o r d     i n   a r y         p     r o   f i t s         o     f       w   h   i c h     i t       i   s     s u s   c e   p t i   b l e
i   n     i t       s   p       r e s     e n t       s   t a t       e ,       s   u c h         a c     t   s       t   o   b   e s o           r e   p e a   t e   d   a   s t o
s   h   o w         t h a       t   t     h e y       a   r e         d o     n e     i n         t h     e  c        h   a r a   c t e r         o f     o w   n e   r ,     a n d
n   o   t o         f   a       n   o     c c a     s i   o n a       l       t r   e s p a       s s     er .        ”       T   h e p       o   s s   e s s   i o   n   i   n
t   h   a t         c a s       e   w     a s       o f     a         f i     s h     t r a       p       an d          d   a m     i n       a     s   l u i   c e     o f     a n
u   n   n a v       i g a       b l e       s t     r e   a m ,         a     n d     h a v       i n     g  b        e e   n     c o n t     i   n u   o u s   ,     w a s
h   e   l d         s u f       f i c     i e n     t .       J       u d     g e     G r e       e n      c o        n c   l u   d e s ,         “ F   r o m     t   h e s   e
c   a   s e s         i t         w i     l l       b e     s e       e n       t   h a t         a n      i n        c l   o s   u r e       o   r     r e s   i d   e n c   e     o n
l   a   n d         i s         n o t       n e     c e   s s a       r y       i   n o r         d e     r t         o     c o   n s t i     t   u t   e
p   o   s s e       s s i       o n ,       b u     t     t h a       t       s u   c h u         s e      a n        d     o c   c u p a     t   i o   n o     f i t         a s
f   r   o m         i t s         n a     t u r     e     a n d         c     h a   r a c t       e r      i s          s   u s   c e p t     i   b l   e u     n d e r       a
c   l   a i m         o f         o w     n e r     s h   i p ,         w     i l   l b e           a     n a         c t   u a   l p o       s   s e   s s i   o n . ”

                    I   n       t h     e c     a s   e       o f         C   a s s       v   .       R i     c h     a   r d s   o n , 2 C             o l .   ,     2   8 , i t
w   a   s       h   e   l   d     t     h a t     t   h   e     e     r   e   c t i     o n       a   n d       u     s   e o     f a w a s             h p     l   a c   e t o
w   a   s h         i   r   o   n       o r e     w   a   s     n     o   t     s u     f f   i   c   i e     n t     ,     t h   e c o u r t             s a   y   i n   g t h a t
i   n     g     e   n   e   r   a l       a     b u   i   l   d i     n   g     o r       i   n   c   l o     s u     r   e o     f s o m e             s o r   t     i   s
n   e   c e     s   s   a   r   y ,       b u   t     t   h   a t         e   x c e     p t   i   o   n s       e     x   i s t   e d w h e r           e t     h   e     l a n d
i   s     u     n   f   i   t   t e     d f     o r       r   e s     i   d   e n c     e     o   r     c     u l     t   i v a   t i o n a s           , f     o   r
e   x   a m     p   l   e   ,     a     n o     r e       b   a n     k   ,     a       c o   a   l     r     a v     i   n e ,     a s a n d             p i   t   ,     a
s   t   o n     e       q   u   a r     r y ,     o   r       a       m   e   a d o     w     b   e   l o     w       t   i d e     w a t e r .

                    T   h   e       c a s e       o f C o             p e l a       n d     v     .       M u r       p h e y     ,     2 C       o l .   ,   6 4     ,     s e e m s
t   o       c
            a       r   r   y       t h e       p r i n c i           p l e         s t   i l     l       f a r       t h e r     ,     a s       i n     t h a t         c a s e ,
a   l   t o h       u   g   h       i t w       a s s a i             d t h         a t     t     h   e     t i       m b e r         c o n s     t i t   u t e d         t h e
p   r   i c n       i   p   a   l     s o u     r c e o f               v a l       u e     o     f       t h e         l a n     d   , i t         d i   d   n o     t
a   p   p a e       r       t   h   a t i       t   w a s             n o t         s u   s c     e   p   t i b       l e o       f     c u l     t i v   a t i o     n .
H   o   w v e       e   r   ,       i n t       h a t c a             s e ,         a l   t h     o   u   g h         t h e       c   o n t i     n u e   d   c u     t t i   n g
a   n   d u         s   i   n   g     o f       t h e t i             m b e r         i   n       t   h   e s         i g h t         a n d       h e a   r i n g       o f     t h e
p   l   a i n       t   i   f   f     w a s       a s t r             o n g         c o   n s     i   d   e r a       t i o n     ,     y e t       i t     f u r     t h e   r
a   p   p e a       r   e   d       t h a t       t h e d             e f e n       d a   n t         c   l a i       m e d       t   h e l       a n d     u n d     e r     a
l   o   s t         d   e   e   d   , a n       d h a d               t h e         l i   n e         s   u r v       e y e d         a n d       r u n     o u t       w h   e n
t   h   e p         l   a   i   n   t i f f       w a s a             l o n g       ,     a n     d       i t         w a s       a   p p a r     e n t     t h a     t t     h e
l   a   t t e       r       w   a   s f u       l l y i n             f o r m       e d     t     h a     t t         h e l       a   n d w       a s     b e i n     g
c   l   a i m       e   d       a   n d h       e l d b y               t h e         d   e f     e n     d a n       t a s           p a r t       o f     h i s       h o   m e
t   r   a c t           o f         l a n d       u p o n             w h i c       h     h e       l     i v e       d .

                    C   a s     e   s   m a y a r             i   s   e       w h e     r e       t h e a             c t s o         f   d   o   m a   i n a       n d
o   w   n   e   r   s   h i     p     o v e r u n             i   m   p r     o v e     d l       a n d s             m a y b         e   o   f     s   u c h       a
c   h   a   r   a   c   t e     r     a s t o l               e   a   v e       n o       d o     u b t o             f t h e           p a   r   t y   ’ s c       l a i m       o f
o   w   n   e   r   s   h i     p   , a l t h o u             g   h     t     h e       l a n     d   b e             s u s c e       p t i   b   l e     o f
i   n   c   l   o   s   u r     e     o r c u l t             i   v   a t     i o n     , a       n d i n               s u c h         c a   s   e     t h e       c l a i   m     o f
p   o   s   s   e   s   s i     o   n , i t w o               u   l   d       s e e     m ,       o u g h t             t o b         e   r   e   c o   g n i z     e d .         B u t
i   n       g   e   n   e r     a   l , t h e r               u   l   e       t h a     t t       h e p o             s s e s s       i o n       m u   s t b       e b y
i   n   c   l   o   s   u r     e   , i f t h e                   l   a n     d b       e s       u s c e p           t i b l e         o f       i t   , i s         s o     w e l l
u   n   d   e   r   s   t o     o   d a n d r e               c   o   g n     i z e     d t       h a t i             t i s           b e t
                                                                                                                                          t       e r     n o t       t o
d   e   p   a   r   t     f     r   o m i t .                 W   h   a t     e v e     r m       a y h a             v e b e         e n t       h e     r u l     e a s       t o
a   n       o   u   s   t e     r     o f t h e               p   o   s s     e s s     i o n       w h i c           h a t t         a c h e     s     t o t       h e l     e g a l
t   i   t   l   e   ,     s     u   c h a s w o               u   l   d       h a v     e a       u t h o r           i z e d         e j e c     t m   e n t       b y t     h e
t   r   u   e       o   w n     e   r , y e t i               t       i s       g e     n e r     a l l y             c o n c e       d e d       t h   a t u       n d e r     o u r

                                                                                                  6
          s   t   a t   u t     e       o   f l i         m   i   t a   t   i   o n     s t h e           p   o s s e s     s   i   o   n     m   u s t       b e a t t h e
          t   i   m e     c     o n     t   i n u o       u   s     a   n   d     a     c t u a l         t   o p e r       f   e   c   t     a   n i     n   f e r i o r
          t   i   t l   e ,       a     n   d o r         d   i   n a   r   i   l y       t h e u         s   e o f         t   i   m   b e   r     f r   o   m u n i n c l o s e d
          l   a   n d     i     s       n   o t s         u   f   f i   c   i   e n     t , a s           s   u c h a       c   t   s     a   r   e n     o   t r e g a r d e d
          a   s     g   i v     i n     g     n o t       i   c   e     t   o     t     h e p u b         l   i c o f           t   h   e     p   a r t   y   ’ s
          p   o   s s   e s     s i     o   n a n         d       c l   a   i   m .

                            T
                            h       e       e   x c e p       t i o n       ,       a   s s t a       t   e
                                                                                                          d , i s             w h e       r e t h         e       o   t   h e r         a   c t s
          o   f     p   o s s       e s     s   i o n         h a v e           b   e   e n s u       c   h a s t           h e l         a n d i         s       s   u   s c e p       t   i b l e
          o   f     f   r m o         i     t   s n a         t u r e           a   n   d c h a       r   a
                                                                                                          c t e r .             T h       e o r e             b   a   n   k , t         h   e
          s   a   n d       b
                            a       n k     ,     t h e         f i s       h       t   r a p ,       t   h
                                                                                                          e s t o           n e q         u a r r y           a   n   d     c o a       l
          r   a   v i   n , e         h     a   v e b         e e n         i n     s   t a n c e     d   .   W i l         l i t           d o t         o       e   s   t a b l       i   s h
          t   h   e     r l u       e       t   h a t         t h e         u s     e     o f t       i   m
                                                                                                          b e r w           i l l         a m o u n       t       t   o     a c t       u   a l
          p   o   s s   e s s       i o     n     i n         a l l         c a     s   e s w h       e   r
                                                                                                          e t h e             l a n       d , o r           t     h   e     g r e       a   t e r
          p   a   r t       o
                            f         i     t   , i s           n o t         f     e   r t i l e         o
                                                                                                          r l e v           e l e         n o u g h         t     o       b e
          p   r   o f   i a t       b l     y     c u l       t i v a       t e     d     i n t       h   e p r e s         e n t         s t a t e         o     f
          p   o   p u   l t a       i o     n   ?     F       o r t         h i     s     i s w       h t t h e
                                                                                                          a                   d e f       e n d a n       t ’     s     t e     s   t i     m   o n y
          a   m   o u   n s t         t     o   , a l         t h o u       g h         h e u s       e   s t h e           l a n g       u a g e         u s     e   d   b     y     t     h   e
          c   o   u r   t i         n       t   h e c         a s e         o f         E w i n g         v
                                                                                                          . B u r           n e t t       , t h a         t       t   h e       l   a n     d     i s
          n   o   t     s u s       c e     p   t i b l       e o f           a     n   y u s e       f l p e r
                                                                                                          u                 m a n e       n t i m         p r     o   v e m     e   n t     .
          Y   e   t     f r o       m       h   i s d         e s c r       i p     t   i o n a       n   d t h e           f a c t       s s t a         t e     d   ,   w     e     s     e   e
          s   i   m p   l y         t h     a   t a t           p r e       s e     n   t i t         w u l d n
                                                                                                          o                 o t b         e p r o         f i     t   a b l     e     t     o
          c   u   l t   i v a       t e         a l a         r g e         p o     r   t i o n       o   f t h i s           l a n       d , b u         t       h   o w       i   t       m   a y
          b   e     w   h e n         t     h   e c o         u n t r       y       b   e c o m e     s m o r e             d e n s       e l y p         o p     u   l a t     e   d       w   e
          c   a   n     n o t         s     a   y .           H e c         o n     c   e d e s       t h a t p a           r t o         f i t           m a     y     b e
          c   u   l t   i v a       t e     d   , a n         d a           s m     a   l l p a       r t i n f             a c t         h a s s         i n     c   e b       e e n
          i   n   c l   o s e       d .           H i s         t e s       t i     m   o n y d       o e s n o t             s h o       w a b s         o l     u   t e l     y t h a t
          t   h   e     l a n       d       i   s n o         t s u         s c     e   p t i b l     e o f c u             l t i v       a t i o n         o     r
          r   e   s i   d e n       c e     .

                            I   f       t   h   i   s     r   u l   e b e e               s t a   b l i s       h e d     i     t     w o u       l d i       n   t r     o d u     c   e i n
          a       g r   e   a   t       n   u   m
                                                e   b     r     o   f c a s e             s t     h e q         u e s   t i     o   n w h         e t h e     r     t     h e       l   a n d
          o   r     t   h   e       g   r   e   a
                                                e   t     r     p   a r t o f               i t   ,   b e         v a   l u     a   b l e         e n o u     g   h       t o       c   l e a r
          a   n   d     c   u   l   t   i   v   a
                                                e   t     ;     i   f n o t ,               t h   e n i         t w     o u     l   d b e           c l a     i   m e     d t       h   a t
          t   h   e     u   s   e       o   f   i   t     m   b e   r w o u l             d b     e   s u       f f i   c i     e   n t e         v i d e     n   c e       o f
          p   o   s s   e   s   s   i   o   n
                                            ; b           u   t     i f s u i             t a b   l e l         a n d     t     o     c u l       t i v a     t   e ,       t h     e n a
          d   i   f f   e   r   e   n   t   r u l         e     o   f p o s s             e s s   i o n         w o u   l d         p r e v       a i l .           T     h i s       w o u l d
          i   n   t r   o   d   u   c   e   a r           u   l e     o f u n             c e r   t a i n       t y ,     a     n   d o n         e t h       a   t
          p   r   a c   t   i   c   a   b l y i           t     w   o u l d b             e d     i f f i       c u l   t       t   o f o         l l o w     ,     w     h e   r e a s
          t   h   e     o   t   h   e   r   r u l         e     i   s g e n e             r a l   l y u         n d e   r s     t   o o d ,         a n d         o f       e   a s y
          a   p   p l   i   c   a   t   i o n ,           a   n d     w e t h             i n k     i t         b e t   t e     r     t o         e x e n     d     t     h e
          e   x   c e   p   t   i   o   n s t o               t h   e r u l e               r e   q u i r       i n g     a     c   t u a l         i n c     l   o s     u r   e n o
          f   a   r t   h   e   r   .       S e e             2     S m i t h ,             L .     c a s       e s ,     6         A m .         E d . ,         M a     r g   . , p .
          5   6   1 ,       e   t       s e q .

                    W e c o n c l u d e t h a t t h e p o s s e s s i o n i n t h i s                                                                                 c a s e w a s
          n o t o f a c h a r a c t e r t o g i v e t h e d e f e n d a n t t h e                                                                                     b e t t e r
          t i t l e , a n d t h e j u d g m e n t w i l l b e a f f i r m e d .



                            I n         t h e           p r e s e n t               c a s e       t h e         P l a i n t i f f                 i n s i s t s             t h a t

s h r u b b e r y           p l a n t e d                 a l o n g             t h e       l i n e           s h e     c l a i m s               n e a r         t h e         f r o n t             o f   t h e

                                                                                                          7
t r a c t     s e r v e d         t o       m e e t     t h e       r e q u i r e m e n t           o f     a     f e n c e .           O n e       o f     t h e

p h o t o g r a p h s           i n t r o d u c e d ,             e x h i b i t       f o u r ,         w o u l d ,       a t     t h e       a n g l e       i t     w a s

t a k e n ,     s e e m         t o     s u p p o r t         h e r       c o n t e n t i o n .             H o w e v e r ,           h e r     o w n       s u r v e y o r

t e s t i f i e d         t h a t       t h e     s h r u b b e r y           w a s       n o t     a     h e d g e       a n d       n o t     r e s t r i c t i v e .



                          U p o n       o u r     d e       n o v o       r e v i e w       o f     t h e       r e c o r d       w e     c o n c l u d e           t h e

e v i d e n c e         d o e s       n o t     p r e p o n d e r a t e             a g a i n s t         t h e     T r i a l         C o u r t ' s         f i n d i n g s

t h a t     t h e       P l a i n t i f f         h a s       n o t       b o r n e       t h e     b u r d e n         r e q u i r e d         w h e n

a s s e r t i n g         o w n e r s h i p           b y     a d v e r s e         p o s s e s s i o n .



                          I n     r e a c h i n g           t h e     f o r e g o i n g           c o n c l u s i o n ,           w e     a r e       n o t

u n m i n d f u l         o f     t h e       c a s e       o f     H a l l m a r k         v .     T i d w e l l ,         8 4 9       S . W . 2 d         7 8 7

( T e n n . A p p . 1 9 9 2 ) .                 I n     t h a t       c a s e       i t     a p p e a r s         t h a t       t h e     p l a i n t i f f           a n d

h e r     h u s b a n d         h a d       c l e a r e d         p r o p e r t y         n o t     i n c l u d e d         i n       t h e i r       d e e d       a n d

" f e n c e d       a     p a r t       o f     t h e       n o n - o w n e d         c l e a r e d         p r o p e r t y           a n d     c r e a t e d         a

g a r d e n     o n       t h e       r e m a i n d e r . "               T h e     i s s u e       o n     a p p e a l         a s     t o     t h i s       c a s e ,

h o w e v e r ,         w a s     n o t       w h e t h e r         t h e     p l a i n t i f f ' s             p o s s e s s i o n           w a s

s u f f i c i e n t l y           a d v e r s e ,           b u t     w h e t h e r         M r s .       H a l l m a r k         w a s       r e q u i r e d         t o

s h o w     t h a t       t h e       n o n - p o s s e s s o r y             h o l d e r         o f     t h e     l e g a l         t i t l e       w a s     n o t

" u n d e r     a n y       d i s a b i l i t y             a t     a n y     t i m e       d u r i n g         t h e     p e r i o d         o f     a d v e r s e

p o s s e s s i o n . "



                          I n     c o n c l u s i o n ,             w e     h a v e       n o t     o v e r l o o k e d           t h e       a l t e r n a t i v e

r e l i e f     s o u g h t           i n     t h e     P l a i n t i f f ' s             b r i e f ,       t o - w i t ,         t h a t       s h e       w a s

e n t i t l e d         " t o     a     p e r p e t u a l           e x c l u s i v e         p r e s c r i p t i v e             e a s e m e n t           f o r     a l l

e n c o m p a s s i n g           s u r f a c e         u s e s ,         s u c h     a s     p l a n t i n g ,           g a r d e n i n g ,             m o w i n g ,

l e i s u r e       a c t i v i t i e s ,             e t c . "           T h i s     i s     a     t h e o r y         t h a t       w a s     n o t       a d v a n c e d



                                                                                      8
b e l o w       a n d       c a n n o t         b e     c o n s i d e r e d           f o r         t h e     f i r s t         t i m e       o n     a p p e a l .

S i m p s o n         v .     F r o n t i e r           C o m m u n i t y           C r e d i t           U n i o n ,         8 1 0     S . W . 2 d         1 4 7

( T e n n . 1 9 9 1 ) ;             B r o o k s i d e             M i l l s ,       I n c .         v .     M o u l t o n ,           5 5     T e n n . A p p .           6 4 3 ,

4 0 4     S . W . 2 d         2 5 8       ( 1 9 6 5 ) .



                            O n e       a d d i t i o n a l           m a t t e r         n e e d s         t o     b e       c o n s i d e r e d .               I t

a p p e a r s         t h a t       a     s t a y       o r d e r       w a s       e n t e r e d           b y     t h i s       C o u r t         p e n d i n g

d i s p o s i t i o n             o f     t h i s       a p p e a l ,         a n d       t h e r e a f t e r             a     m o t i o n         f o r     c o n t e m p t

w a s     f i l e d         b y     t h e       P l a i n t i f f           f o r     a c t s         c o m m i t t e d           b y       a n     a g e n t       o f     t h e

D e f e n d a n t           a f f e c t i n g           t h e       d i s p u t e d           s t r i p       o f     l a n d .             B e c a u s e         i t     i s

n e c e s s a r y           t h a t       p r o o f         b e     i n t r o d u c e d             a s     t o     t h i s       i s s u e ,         u p o n       r e m a n d

i t     i s     a p p r o p r i a t e             f o r       t h e     T r i a l         C o u r t         t o     a d d r e s s           t h e     i s s u e s

r a i s e d       b y       t h e       P l a i n t i f f ' s           m o t i o n           i n     r e s p e c t           t h e r e t o .



                            F i n a l l y ,           i n     o r d e r       t o     m a i n t a i n             t h e       s t a t u s         q u o ,     t h e       s t a y

h e r e t o f o r e           i s s u e d         w i l l         r e m a i n       i n       e f f e c t         u n t i l       o u r       j u d g m e n t

b e c o m e s         f i n a l         o r     a n     a p p l i c a t i o n             f o r       a p p e a l         i s     a c c e p t e d           b y     t h e

S u p r e m e         C o u r t         a n d     t h e       p r o p r i e t y           o f       t h e     s t a y         r e s o l v e d         b y     i t .



                            F o r       t h e     f o r e g o i n g           r e a s o n s           t h e       j u d g m e n t           o f     t h e     T r i a l

C o u r t       i s     a f f i r m e d           a n d       t h e     c a u s e         r e m a n d e d           f o r       s u c h       f u r t h e r

p r o c e e d i n g s ,             i n c l u d i n g             d i s p o s i t i o n             o f     t h e     m o t i o n           f o r     c o n t e m p t ,         a s

m a y     b e     n e c e s s a r y .                 C o s t s       o f     a p p e a l           a r e     a d j u d g e d           a g a i n s t         t h e

P l a i n t i f f           a n d       h e r     s u r e t y .



                                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                    H o u s t o n M . G o d d a r d , P . J .




                                                                                          9
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                  1 0